Citation Nr: 0948937	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-30 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army 
from July 1953 to June 1955 with prior periods of Active Duty 
for Training in the United States Navy.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2007, a 
statement of the case was issued in September 2007, and a 
substantive appeal was received in September 2007.  A Board 
hearing at the local RO was held in October 2009.  The record 
was held open for 30 days until November 7, 2009 so that the 
Veteran could file additional evidence. 

The Board notes that the Veteran submitted additional 
evidence to the Board at the October 2009 hearing.  Although 
this evidence is duplicative of evidence already of record, 
in an October 2009 statement, the Veteran waived RO 
consideration of this evidence.  However, as the case is 
being remanded for further development, the RO will have the 
opportunity to review all the evidence of record again.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for low back 
disability.  The Veteran essentially asserts that a 
preexisting low back disability was aggravated by service. It 
appears that most of the Veteran's service treatment records 
are unavailable.  However, an April 1953 private opinion from 
Donald McNeil, M.D. indicated that the Veteran had first 
degree Spondylolisthesis.  Further, a July 1953 service 
treatment record indicated that the Veteran injured his back 
the year prior while playing football.  The impression was 
spondylolysis, L5.  The Veteran was given a limitation of 
duties profile.  Importantly, it was felt that the Veteran's 
disability was traumatic in nature rather than a congenital 
defect.  

As the Veteran's entrance examination into the Army is 
unavailable, he is presumed to have been in sound condition 
with respect to any low back disability upon entrance into 
service.  See 38 U.S.C.A. § 1111.  A Veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service and was not 
aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).  Independent medical evidence is 
needed to support a finding that the preexisting disorder 
increased in severity in service.  See Paulson v. Brown, 7 
Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1994).

Under the circumstances, the Board believes that a VA 
examination with etiology opinion is necessary to comply with 
38 C.F.R. § 3.159(c)(4).  The opinion should determine 
whether the Veteran's low back disability clearly and 
unmistakably existed prior to service and clearly and 
unmistakably was not aggravated during service.

Further, in his hearing testimony, the Veteran indicated that 
he had received treatment for his low back disability from 
Dr. David DaSilva and Dr. Klineberg.  However, these records 
have not been associated with the claims file.  In light of 
the need to remand for a VA examination, the RO should take 
appropriate action to either obtain these records directly 
from the Veteran or to get authorization from the Veteran so 
that the RO can obtain these records. 
  
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Appropriate action should be taken to 
obtain copies of records from Drs. DaSilva 
and Klineberg either directly from the 
Veteran or to get authorization from the 
Veteran so that the RO can obtain these 
records.  If these records are not 
available, it should be clearly stated in 
the claims file.

2.  The Veteran should be scheduled for a 
VA orthopedic examination to determine the 
nature, extent and etiology of any current 
low back disability.  The claims file must 
be made available to the examiner for 
review in connection with the examination.  
The examiner should report all current low 
back diagnoses.  Thereafter, the examiner 
should offer an opinion as to whether any 
current chronic low disability clearly and 
unmistakably preexisted service and, if 
so, whether the disability was clearly and 
unmistakably not aggravated during service 
beyond the natural progression of the 
disorder.

3.  Thereafter, the issue on appeal should 
be readjudicated. If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto. Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



